Citation Nr: 1432384	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-18 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the bilateral knees.

2.  Entitlement to service connection for DJD of the bilateral hips, to include as secondary to bilateral knee disabilities.

3.  Entitlement to service connection for low back disability, diagnosed as degenerative disc disease (DDD), to include as secondary to bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969, including service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2014, the Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript is of record.  

The issues of entitlement to service connection for sleep apnea, erectile dysfunction, and hypertension, and an increased rating for bilateral hearing loss were explicitly raised by the Veteran in submissions dated June 2011 and February 2012, respectively.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, his degenerative joint disease of the left hip had its onset in service.

2.  The preponderance of the evidence shows that the Veteran's DJD of the bilateral knees was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

3.  The preponderance of the evidence shows that the Veteran's DJD of the right hip was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

4.  The preponderance of the evidence shows that the Veteran's low back disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for DJD of the left hip have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for DJD of the bilateral knees are not met.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for DJD of the right hip are not met.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for low back disability, diagnosed as DDD, are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements apply to all five elements of a service connection claim, including veteran status, existence of a disability, a connection between the appellant's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify with respect to the claims decided herein.  Specifically, an April 2006 letter, sent prior to the decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claims and to establish a disability rating and an effective date.  The same letter advised the appellant of his and VA's respective responsibilities in obtaining the evidence and information.  

Relevant to the duty to assist, the Veteran's lay evidence, service treatment records (STRs), Social Security Administration records, and identified post-service treatment records from VA and private providers have been obtained.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

The Veteran was afforded a VA general medical examination in January 2007 and a VA joints examination in December 2008.  The Board finds that these examinations are adequate in order to evaluate the claimed disabilities, as they include clinical evaluations of the Veteran and reviews of the claims file.  The 2008 examination provided medical opinions supported by adequate rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran meets the criteria for service connection.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Direct service connection may be shown by evidence of the existence of a chronic disease in service and present manifestations of the same chronic disease.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304; Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including DJD, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be established on a secondary basis for a disability that is proximately due to or aggravated by an already service-connected disorder.  38 C.F.R. § 3.310.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau; Layno.

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez, 22 Vet. App. 295.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124 ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual background

In his September 2007 notice of disagreement, the Veteran reported that during basic training he was placed in a training company focused on weight loss, and had to run two extra hours each day and received halved meal rations.  He reports that after five weeks his legs hurt so badly that he was removed from the training company and placed in a rehab unit.  Service personnel records show that his basic training was interrupted by a month in a Special Training Company in April 1968.  STRs show that three days after he was assigned to the Special Training Company, he was seen for complaint of left thigh hurting and being unable to run fast enough to pass the PT test.  An x-ray taken a week later was negative but it was noted that he had broken the left femur twelve years prior.  His entrance examination confirms that the Veteran fractured his left femur when he was a child.  At the end of April 1968 he reported continued pain in his leg for four or five weeks.  In May 1968 he still could not pass the PT test and a duty disposition was required from orthopedic clinic.  That disposition noted current left thigh pain and leg weakness from old fracture deformity and disuse.  He was found fit for duty with a P2 profile and it was suggested that PT be waived to get through basic combat training.  A non-infantry military occupational specialty (MOS) was recommended.

The Veteran contends that the combination of reduced nutrients and extra workload on the legs and back caused his current knee, hip, and back conditions.

A.  Left hip

STRs show that the Veteran lacked any internal rotation in his left hip in May 1968.  In March 1968 his PULHES profile showed a "1" for lower extremities, but in October 1969 at the time of discharge it showed a "2," indicating a worsening in a lower extremity over the course of service.  The PULHES profile does not specify which lower extremity had worsened.  However, the only lower extremity for which the Veteran has documented treatment in service is his left.  The Board thus finds that the STRs show that the left hip worsened in service.  

The Veteran has a current diagnosis of DJD of the left hip, and underwent a left hip replacement in 2012 or 2013.  See Hearing Transcript, page 8.  

The record contains one negative opinion and two positive opinions regarding nexus between the current hip diagnosis and service.  The VA examiner's negative opinion fails to discuss the PULHES profile showing the worsened rating for lower extremity at separation.  The positive nexus statement from private physician Dr. McDonald is not supported by any rationale.  The positive opinion from private physician Dr. Gibberman is based on an incomplete record, as he does not appear to have reviewed the STRs.  Thus, the Board finds that none of these opinions are particularly probative with respect to the left hip.  Nevertheless, given the record reasonably shows a long standing hip impairment as far back as in the 1960's, it is therefore also reasonable to conclude it continued thereafter, and is associated with the current left hip diagnosis of degenerative joint disease.  Resolving doubt in favor of the Veteran, entitlement to service connection for left hip disability is warranted.  

B.  Bilateral knees

STRs are silent as to complaint, symptoms, diagnosis, or treatment of either knee in service.  

The earliest post-service treatment records in the claims file are from private physician Dr. Cowart and date from July 1987 to September 2001.  The first mention of the left knee occurs in a June 1994 MRI report showing DJD, moderate joint effusion, possible tears in the medial and lateral menisci, possible small loose bodies, and a small defect in the medial articular surface of the lateral tibial plateau.  The first mention of the left knee in the narrative treatment records is in March 1995, when the Veteran complained of left knee pain and x-rays showed extensive degenerative arthritic changes.  Dr. Cowart continued to treat the left knee regularly for internal derangement prior to the left knee total replacement that took place in 1996 and thereafter.

The record also contains treatment records from private physician Dr. Chau.  In an August 1996 treatment note, the Veteran "complained of severe pain in his left knee for about two years now.  [He] denied any trauma to the left knee."  Dr. Chau performed the total left knee arthroplasty in September 1996.  Four days after the knee replacement, an admission note for Columbia Gulf Coast Medical Center notes a chief complaint of pain in the left knee for one month.  His prior medical history states that the Veteran "originally was kicked by a horse in the left knee two years ago and apparently has had left knee pain since then.  Then [in July 2006 he] fell on the left knee."

The first mention of right knee pain occurs in March 1996, when the Veteran reported that the right knee had been painful and swollen.  In October 1996, he also reported right knee pain to Dr. Chau and an x-ray showed some osteoarthritis.  In September 2001, the Veteran was treated following a motor vehicle accident (MVA) in which he "injured his right knee.  The [Veteran] has a known right knee problem for an extended period of time."  A contemporary x-ray showed severe degenerative changes of the right knee and he was diagnosed with traumatic internal derangement of the right knee.  Private orthopedist Dr. Ringel saw the Veteran for this right knee following the MVA.  His September 2001 treatment note states that the Veteran has a long history of DJD of both knees.  Dr. Cowart's treatment records show continued treatment of the right knee for internal derangement and DJD up to the right knee total replacement in November 2001.  A November 2001 treatment record noted "longstanding right knee pain."

Neither the treatment records from Dr. Cowart, Dr. Chau, or Dr. Ringel, nor medical records related to his knee replacements mention any in-service knee injuries.  Nor do they indicate any knee complaints or treatment prior to the mid-1990s.

Presumptive service connection

Arthritis, or DJD, is an enumerated disease under 38 C.F.R. § 3.309(a).  Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, as this Veteran did, and the disease manifests to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Here there is no competent evidence that DJD manifested within one year of July 1969, the date of termination of the Veteran's service.  There is no evidence of an in-service diagnosis of DJD.  The earliest post-service medical evidence of DJD in either knee occurred at least 25 years after separation.  

The Veteran has reported a history of bilateral knee pain since 1968.  Although the Veteran is competent to provide testimony relating to symptoms or facts of events that are within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training.  Layno.  DJD is a diagnosis established by x-ray, and there is no evidence that the Veteran has the requisite medical knowledge to administer such tests or interpret the results.  Jandreau, 492 F.3d at 1377 n.4.  Thus the Veteran's lay report is not competent to establish that DJD manifested within one year of July 1969.  The competent evidence does not indicate that the DJD of the bilateral knees existed within one year of July 1969; therefore, his service connection claim for DJD of the bilateral knees must fail on the basis of the presumptive regulations.  

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).   

Continuity of symptomatology

Direct service connection may be shown by evidence of the existence of a chronic disease in service and present manifestations of the same chronic disease.  38 C.F.R. § 3.303(b).  While the evidence shows a present manifestation of DJD in both knees, the preponderance of the evidence does not show the chronic disease of arthritis in service.

In his separation report of medical history, the Veteran reported no current or prior knee problems.  While the October 1969 PULHES profile showed a 2 for an unspecified lower extremity, the Board has attributed this to the left hip, as it is the only claimed lower extremity condition for which there is a documented in-service complaint.  His separation examination report shows normal lower extremities.  

The Veteran first reported that his bilateral knee pain had been continuous since service at the January 2007 VA examination.  He reported knee pain since 1968 that occurred gradually since basic training, and was not due to traumatic injury.  

In his March 2009 substantive appeal he reported that he complained of bilateral leg pain in basic training and was treated in Vietnam for knee pain but the STRs do not reflect any such complaint or treatment.  He also reported that Dr. Cowart began treating him for pain and swelling in the knees as early as 1975; however, medical records from that provider were only available beginning in 1987.  He reported that he had numerous cortisone shots and fluid drainages prior to 1987 and that he postponed getting his knees replaced because he was too young.  He stated that when he was kicked in the left knee by a horse in 1994 and hurt his right knee in the MVA in 2001, these incidents hastened the replacement surgeries he had been delaying.  

In a December 2012 treatment record, private orthopedist Dr. Mathews noted that the Veteran reported a history of significant joint problems since the special weight loss training in service.  In a December 2013 lay statement, the Veteran stated that he has "hurt with every step I have taken for well over 20 years."  Finally, at his March 2014 hearing, he testified that he had cortisone injections and drainings in both knees from the late 1970s until the replacement surgeries.  He also testified that the issue started in boot camp and has been a constant problem since 1969.

The Veteran is competent to report the onset and recurrence of his symptoms and his past treatment.  Layno.  However, his reports are inconsistent with the medical evidence of record.  Medical records dating prior to August 2007 show extensive diagnosis and treatment of the bilateral knees.  However, there is not a single mention of in-service injury to the knees or a reported history of knee symptoms prior to 1994.  On the contrary, Dr. Chau's August 1996 treatment note states that the Veteran had "complained of severe pain in his left knee for about two years now."  In September 1996, the history leading to the left knee replacement was summarized as: "originally was kicked by a horse in the left knee two years ago and apparently has had left knee pain since then.  Then [in July 1996 he] was walking...and fell on the left knee."  

Similarly, there is no medical evidence of right knee symptomatology until 1996.  Following the MVA, but prior to the right knee replacement, in September 2001 and November 2001 three physicians noted that he "has a known right knee problem for an extended period of time," a "longstanding history of right knee pain," and a long history of DJD of both knees.  Taken in context, these statements appear to refer to the five to seven years of treatment reflected in their own treatment records that began in the 1990s, rather than to treatment in the 1970s that none of them mentions elsewhere.

Finally, private physicians Dr. McDonald and Dr. Mathews both refer to a history of symptoms since service; however both of these statements are based wholly on the Veteran's reports and not on medical evidence.

Due to the inconsistencies with the other evidence of record, the Board finds that the Veteran's competent lay reports of continuous bilateral knee symptomatology since service are not entitled to probative weight.  Caluza.  Without evidence of the existence of arthritis in service or probative evidence of continuity of symptomatology since service, the Veteran's service connection claim for DJD of the bilateral knees cannot be granted under 38 C.F.R. § 3.303(b).  

Other theories of direct service connection 

The earliest mention of knee pain relating to service occurs in the Veteran's original claim application, submitted in April 2006, where he reported: "Due to my MOS as a supply petroleum storage specialist, I did a lot of lifting and straining.  I am relating...bilateral knee condition."  In September 2007, he also contended that his DJD of the bilateral knees is due to reduced nutrition and extra workload on his knees during basic training.

The medical opinion evidence of record does not support a finding of a nexus between service and current bilateral knee disabilities.

Private physician Dr. McDonald submitted a statement in September 2007 noting that the Veteran requested a letter regarding his knee and hip issues.  Dr. McDonald stated that the Veteran "appears to have culmination of progressive deterioration of musculoskeletal disease that started during his service requirements."  However, this opinion is not supported by a rationale.  Moreover, Dr. McDonald does not appear to have reviewed the claims file or STRs, and it is unclear whether he reviewed any treatment records other than his own.  A medical opinion containing only data and conclusions is not entitled to any weight.  Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.  Thus, Dr. McDonald's statement is not entitled to any probative weight on the question of nexus.

The December 2008 VA examiner opined that the bilateral knee disabilities are not related to service.  The rationale provided for this opinion is that there is no evidence to support a chronic condition since service, citing to the fact that the treatment records do not show an onset of knee symptomatology until the 1990s.  The examiner provided a clear conclusion with supporting data and reasoned medical explanations connecting the two.  Stefl; Nieves-Rodriguez; Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Board therefore finds this opinion probative.

Private physician Dr. Gibberman submitted a medical opinion in May 2009, based on a report of medical history from the Veteran, a physical examination, and review of the December 2008 VA examination report, the 2008 x-rays and MRI report, and Dr. Cowart's treatment records.  He opined that the Veteran's

basic training began a lifetime of 'wear and tear' osteoarthritis stemming from his malnutrition and grueling extra exercise.... There is supporting information that his chronic condition dat[es] back to 1994 and 1995 as per Dr. Cowart's medical records....  Furthermore I believe his knees, hips and back are 100% service-connected and 100% service aggravated.

In support of this opinion, Dr. Gibberman relies on a data point that is without credible support in the record.  Namely, he states that the Veteran was diagnosed with general wear and tear osteoarthritis at the age of 29.  This would have to have occurred in 1976, but the claims file contains no medical evidence for the period between 1969 and 1987.  While it is true that the evidence shows the Veteran's chronic bilateral knee condition dates back to the mid-1990s, Dr. Cowart's treatment records do not show that it existed prior to 1994 in the left knee or 1996 in the right knee.  Finally, the opinion relies heavily on the Veteran's lay report of his medical history between 1969 and 1987, which the Board has found to be inconsistent with the medical evidence of record.  For all of these reasons, the Board finds that Dr. Gibberman's opinion is not entitled to probative weight.  Stefl; Nieves-Rodriguez.

The Veteran has contended on his own behalf that his current DJD of the bilateral knees resulted from incidents in service.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson; Jandreau.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, causation of DJD of the bilateral knees falls outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.  While the Veteran is competent to describe his symptoms, the Board accords his statements regarding the etiology of his DJD no probative value, as he is not competent to opine on such a complex medical matters.  The Board accords greater probative weight to the VA examiner's opinion, which is that no such causal relationship exists.  

The Board thus finds that the preponderance of the evidence is against the claim for service connection for DJD of the bilateral knees under the applicable theories of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert. 

C.  Right hip

STRs are silent as to complaint, symptoms, diagnosis, or treatment of the right hip in service.  

The Veteran testified at his hearing that his hip started to give him trouble in the 1990s.  This is consistent with the earliest post-service treatment record mentioning the right hip: an x-ray report dated July 1992 which notes pain in the right hip, "prob[ably] radicular from back."  The x-ray was normal except for a little soft tissue calcification adjacent to the greater trochanter that was probably ligamentous in origin.  In October 2001 he underwent a total right hip replacement due to a diagnosis of osteoarthritis.  In February 2003 that hip became dislocated and had to be treated surgically.  

The January 2007 and December 2008 VA examiners diagnosed status post right total hip arthroplasty, and the January 2007 VA examiner also diagnosed DJD.

None of the treatment records related to the diagnosis, treatment, and replacement of the right hip mentions any in-service hip injuries, or any hip complaints or treatment prior to 1992.

Presumptive service connection

As discussed above, DJD, is an enumerated disease under 38 C.F.R. § 3.309(a).  As the Veteran served for at least 90 days during a period of war, his DJD shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service, if the disease manifests to a degree of 10 percent within one year from the date of termination of such service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Here there is no competent evidence that DJD of the right hip manifested within one year of July 1969, the date of termination of the Veteran's service.  There is no evidence of an in-service diagnosis of DJD.  The earliest post-service medical evidence of arthritis in the right hip occurred at least 20 years after separation.  

At the January 2007 VA examination, the Veteran reported a history of bilateral hip arthritis since 1968.  Although the Veteran is competent to provide testimony relating to symptoms or facts of events that are within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training.  Layno.  DJD is a diagnosis established by x-ray, and there is no evidence that the Veteran has the requisite medical knowledge to administer such tests or interpret the results.  Jandreau, 492 F.3d at 1377 n.4.  Thus the Veteran's lay report is not competent to establish that DJD manifested within one year of July 1969.  The competent evidence does not indicate that the DJD of the right hip existed within one year of July 1969; therefore, his service connection claim for DJD of the right hip must fail on the basis of the presumptive regulations.  

Notwithstanding the foregoing presumption provisions, the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee.   

Continuity of symptomatology

Direct service connection may be shown by evidence of the existence of a chronic disease in service and present manifestations of the same chronic disease.  38 C.F.R. § 3.303(b).  While the evidence shows a present manifestation of DJD in the right hip, the preponderance of the evidence does not show the chronic disease of arthritis in service.

In his separation report of medical history, the Veteran reported no current or prior right hip problems.  While the October 1969 PULHES profile showed a 2 for an unspecified lower extremity, the Board has attributed this to the left hip, as it is the only claimed lower extremity condition for which there is a documented in-service complaint.  His separation examination report shows normal lower extremities.  

The Veteran first reported that his right hip pain had been continuous since service at the January 2007 VA examination.  He reported hip arthritis since 1968 that occurred gradually since basic training, and was not due to traumatic injury.  In a December 2012 treatment record, private orthopedist Dr. Mathews noted that the Veteran reported a history of significant joint problems since the special training in service.  In a December 2013 lay statement, the Veteran stated that he has "hurt with every step I have taken for well over 20 years."  However, at his March 2014 hearing, he testified that his hip did not give him trouble until the 1990s, and he did not seek treatment for the hip until that time.

The Veteran is competent to report the onset and recurrence of his symptoms and his past treatment.  Layno.  However, his reports of right hip symptomatology prior to the 1990s are inconsistent both internally and with the medical evidence of record.  While private physicians Dr. McDonald and Dr. Mathews both refer to a history of musculoskeletal and joint symptoms since service, both of these statements are based wholly on the Veteran's reports and not on medical evidence.

Due to the internal inconsistency and inconsistency with the other evidence of record, the Board finds that the Veteran's competent lay reports of continuous right hip symptomatology since service are not entitled to probative weight.  Caluza.  
Without evidence of the existence of arthritis in service or probative evidence of continuity of symptomatology since service, the Veteran's service connection claim for DJD of the right hip cannot be granted under 38 C.F.R. § 3.303(b).

Secondary service connection 

The Veteran has also contended that his right hip disability was caused or aggravated by his bilateral knee disabilities.  However, the Board has denied service connection for the bilateral knees.  Thus, the right hip cannot be service-connected under a secondary service connection theory.  38 C.F.R. § 3.310.

Other theories of direct service connection 

The earliest mention of right hip pain relating to service occurs in the Veteran's original claim application, submitted in April 2006, where he reported: "Due to my MOS as a supply petroleum storage specialist, I did a lot of lifting and straining.  I am relating ... bilateral hips."

The medical opinion evidence of record does not support a finding of a nexus between service and a current right hip disability.

Private physician Dr. McDonald submitted a statement in September 2007 noting that the Veteran requested a letter regarding his knee and hip issues.  Dr. McDonald stated that the Veteran "appears to have culmination of progressive deterioration of musculoskeletal disease that started during his service requirements."  However, this opinion is not supported by a rationale.  Moreover, Dr. McDonald does not appear to have reviewed the claims file or STRs, and it is unclear whether he reviewed any treatment records other than his own.  A medical opinion containing only data and conclusions is not entitled to any weight.  Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.  Thus, Dr. McDonald's statement is not entitled to any probative weight on the question of nexus.

The December 2008 VA examiner opined that the right hip disability is not related to service.  The rationale provided for this opinion is that there is no evidence to support a chronic condition since service, citing to the fact that the treatment records do not show an onset of symptomatology until the 1990s.  The examiner provided a clear conclusion with supporting data and reasoned medical explanations connecting the two.  Stefl; Nieves-Rodriguez; Prejean.  The Board therefore finds this opinion probative.

Private physician Dr. Gibberman submitted a medical opinion in May 2009, based on a report of medical history from the Veteran, a physical examination, and review of the December 2008 VA examination report, the 2008 x-rays and MRI report, and Dr. Cowart's treatment records.  He opined that the Veteran's

basic training began a lifetime of 'wear and tear' osteoarthritis stemming from his malnutrition and grueling extra exercise.... There is supporting information that his chronic condition dat[es] back to 1994 and 195 as per Dr. Cowart's medical records....  Furthermore I believe his knees, hips and back are 100% service-connected and 100% service aggravated.

While it is true that the evidence shows the Veteran's chronic right hip condition dates back to the mid-1990s, Dr. Cowart's treatment records do not show that it existed prior to 1992.  Moreover, the opinion relies heavily on the Veteran's lay report of continuous symptomatology, which the Board has found to be inconsistent both internally and with the medical evidence of record.  Thus, the Board finds that Dr. Gibberman's opinion is entitled to little probative weight.  Stefl; Nieves-Rodriguez.

The Veteran has contended on his own behalf that his current DJD of the right hip resulted from incidents in service.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson; Jandreau.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issues in this case, causation of DJD of the right hip falls outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.  While the Veteran is competent to describe his symptoms, the Board accords his statements regarding the etiology of his DJD no probative value, as he is not competent to opine on such a complex medical matters.  The Board accords greater probative weight to the VA examiner's opinion, which is that no such causal relationship exists.  

The Board thus finds that the preponderance of the evidence is against the claim for service connection for DJD of the right hip under the applicable theories of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert. 

D.  Low back disability

STRs are silent as to complaint, symptoms, diagnosis, or treatment of the low back in service.  The Veteran testified at his hearing that he did not have any back complaints or see anyone for his back while he was in service.  He clarified that his back claim was being made on a secondary service connection theory because it was caused by the altered gait produced by his bilateral knee disabilities.  See Hearing Transcript, at 11-12.  

There is no medical evidence of low back symptoms or diagnosis until a July 1992 x-ray report of the lumbar spine.  That report states that he injured his back 10 days prior while shoeing a horse.  The x-ray showed slight scoliosis, an old compression fracture at T12, and degenerative disc disease (DDD) at L4-5 and L5-S1.  A treatment record from Dr. Cowart dated December 1992 states that the Veteran had recurring low back pain "since July 1992 when he originally hurt his back."  The December 2008 VA examiner diagnosed DDD of the lumbar spine

Service connection may be established on a secondary basis for a disability that is proximately due to or aggravated by an already service-connected disorder.  38 C.F.R. § 3.310.  However, in this case, the Board has denied service connection for the bilateral knees.  Thus, the service connection for the low back cannot be granted under a secondary service connection theory.  38 C.F.R. § 3.310.

The Veteran also testified, "the back has been a problem, you know, more or less all along.  Because you know when you got one side hurting and you give to that side then that puts a twist in your back and so, you know, you -- you have a lot pain of but it's -- it's kind of a periodic pain."  See Hearing Transcript, at 11-12.  However, as he clearly stated (and the medical evidence shows) that he had no back complaints in service, the continuous symptomatology theory of service connection is not raised under 38 C.F.R. § 3.303(b).  Further, 38 C.F.R. § 3.307 (presumptive service connection) is not for application as DDD is not an enumerated disease under 38 C.F.R. § 3.309.

Although the Veteran appeared to limit his appeal to secondary service connection at his hearing, in his original April 2006 claim application he stated that "[d]ue to my MOS as a supply petroleum storage specialist, I did a lot of lifting and straining.  I am relating ...low back pain."  However, the medical opinion evidence of record does not support a finding of a direct nexus between service and a current low back disability.

The December 2008 VA examiner opined that the low back disability is not related to service.  The rationale provided for this opinion is that there is no evidence to support a chronic condition since service, citing to the fact that the treatment records do not show an onset of symptomatology until the early 1990s.  The examiner provided a clear conclusion with supporting data and reasoned medical explanations connecting the two.  Stefl; Nieves-Rodriguez; Prejean.  The Board therefore finds this opinion probative.

Private physician Dr. Gibberman submitted a medical opinion in May 2009, based on a report of medical history from the Veteran, a physical examination, and review of the December 2008 VA examination report, the 2008 x-rays and MRI report, and Dr. Cowart's treatment records.  He stated that the Veteran had severe degeneration of the lumbosacral spine, based on the objective evidence.  He opined that the Veteran's back is "100% service-connected and 100% service aggravated."  However, Dr. Gibberman provided no rationale for this opinion.  A medical opinion containing only data and conclusions is not entitled to any weight.  Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.  

The Veteran has contended on his own behalf that his current DDD of the lumbar spine resulted from lifting and straining in service.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson; Jandreau.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issues in this case, causation of DDD of the low back falls outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.  While the Veteran is competent to describe his symptoms, the Board accords his statements regarding the etiology of his DDD no probative value, as he is not competent to opine on such a complex medical matter.  The Board accords greater probative weight to the VA examiner's opinion, which is that no such causal relationship exists.  

The Board thus finds that the preponderance of the evidence is against the claim for service connection for DDD of the low back under the applicable theories of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert. 


ORDER

Service connection for degenerative joint disease of the left hip is granted.

Service connection for degenerative joint disease of the bilateral knees is denied.

Service connection for degenerative joint disease of the right hip is denied.




Service connection for low back disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


